Citation Nr: 0032766	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than March 15, 1999, 
for a 10 percent disability evaluation for skin eruption in 
the area of the axilla, chest, and trunk.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



REMAND

The veteran served on active duty from August 1983 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran presented for a VA examination in April 1999.  
The VA examiner noted that a review of the veteran's medical 
records revealed that he had a history of three prior visits 
to the Houston VA Medical Center.  The first was in November 
1994, the second in April 1996, and the third in February 
1999.  The treatment records associated with these visits are 
not available for review.  Pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA medical records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also VAOPGCPREC 12-95.

Additionally, in July 1999, the RO received a report of 
treatment from G. G. Hughes, M.D., P.A., which shows that the 
veteran complained of a skin rash in September 1995.  The 
claims file contains no evidence to suggest that the RO 
requested copies of all treatment records pertaining to the 
veteran from Dr. Hughes.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his service-connected skin disorder 
since 1990.  The veteran should be 
requested to provide authorization for 
VA to obtain treatment records from 
Dr. Hughes.  After securing the 
necessary release, the RO should 
obtain these records.  Whether or not 
the veteran responds, the RO should 
obtain treatment records concerning 
the veteran from the Houston VA 
Medical Center.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  If 
any benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with another SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


